DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190206841 A1; Kim) in view of Yeh et al. (US 20210351142 A1;Yeh).
Regarding claim 1, Kim discloses a semiconductor package, comprising: a substrate (Fig. 9, 600; ¶113) a first semiconductor chip  (Fig. 1,100;¶26) on the substrate; a second semiconductor chip  (Fig. 1,200;¶26) on the first semiconductor chip; and at least one connection terminal (Fig. 1, 250; ¶72) between the first semiconductor chip  (Fig. 1,100; ¶26) and the second semiconductor chip  (Fig. 1,300, ¶26) wherein: the first semiconductor chip  (Fig. 1,100; ¶26) includes: a first semiconductor chip body  (Fig. 1,115; ¶35) and at least one upper pad  (Fig. 1,118;¶52) on a top surface of the first semiconductor chip body and in contact with the at least one connection terminal  (Fig. 1,250; ¶72), but is silent on the at least one upper pad includes a recess that is downwardly recessed from a top surface thereof, and a depth of the recess is less than a thickness of the at least one upper pad.
Yeh discloses connecting a terminal (Fig. 4, 116; ¶38) to a chip (Fig. 4, 400; ¶36) upper pad (Fig. 4, 110; ¶36) having a recess that is downwardly recessed from a top surface thereof, and a depth of the recess is less than a thickness of the at least one upper pad.
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art use conductive pads including a recess for enhanced reliability of the bond pad.
Regarding claim 9, Kim discloses the semiconductor package as claimed in claim 1, wherein: the first semiconductor chip (Fig. 1,100; ¶26) includes a logic chip (¶28), and the second semiconductor chip  (Fig. 1,200; ¶26) includes a static random access memory (¶27 SRAM).
	Regarding claim 10, Kim discloses the semiconductor package as claimed in claim 1, wherein the first semiconductor chip body (Fig. 1,115; ¶31) includes a through silicon via (Fig. 1,125; ¶30).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-8 are objected to due to dependence on claim 2.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art (20210351142 A1, 20210098405 A1, US 20170338206 A1, US 20180006006 A1, US 20150061120 A1, US 20150001704 A1, US 20120292746 A1, US10700030B2, US20190096839, US8008786 B2, US7952199 B2, US 20080128882 A1, US 7180183 B2, US 6443351 B1)  discloses chip stacks and contact pads of different sizes and pads including through holes. The art is silent on the limitations cited below in combination with the rest of the claimed limitations.
Regarding claim 2, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "and a width of the first recess is greater than a width of the second recess.”, as recited in Claim 2, with the remaining features.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art (20210351142 A1, 20210098405 A1, US 20170338206 A1, US 20180006006 A1, US 20150061120 A1, US 20150001704 A1, US 20120292746 A1)  discloses chip stacks and contact pads including a recess. The art is silent on the limitations cited below in combination with the rest of the claimed limitations.
Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " the at least one upper pad includes: and an extension aperture that laterally extends from the recess and penetrates in a horizontal direction through the upper pad body,”, as recited in Claim 11, with the remaining features.
Regarding claim 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a width of the first recess is greater than a width of the second recess,”, as recited in Claim 18, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816